Citation Nr: 1243618	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for metabolic syndrome with insulin resistance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to February 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2011, the Board remanded the issue for further development and the case now returns to the Board. 

The September 2007 rating decision also denied entitlement to service connection for lumbago and bilateral carpal tunnel syndrome, and the Veteran filed a timely notice of disagreement with that decision.  During the pendency of the appeal, a June 2008 rating decision granted service connection for lumbago and bilateral carpal tunnel syndrome.  Since the Veteran has not disagreed with the ratings or effective dates assigned for these disabilities, the issues pertaining to lumbago and bilateral carpal tunnel syndrome are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A review of the Virtual VA electronic records storage system does not reveal any additional, relevant evidence not already associated with the paper claims folder.

The appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After the Board's November 2011 remand, correspondence sent to the Veteran's last known address was returned as undeliverable.  On January 30, 2012, the agency of original jurisdiction's (AOJ) research indicated a new address for the Veteran.  A letter sent to the new address that same day was not returned as undeliverable.  An August 15, 2012, Board letter sent to this same address also appears to have been successfully delivered.

However, after obtaining additional evidence in the form of an April 2012 VA examination report, the AOJ readjudicated the claim in a July 2012 supplemental statement of the case (SSOC) that was sent to the old address of record.  The July 2012 SSOC was returned as undeliverable.

Unfortunately, the Board must delay adjudication of the case on due process grounds as the July 2012 SSOC was sent to an incorrect address of record.  On remand, the AOJ must issue an SSOC to the Veteran's most current known address, which appears to be the address listed on the AOJ's January 30, 2012 letter.  See 38 C.F.R. § 19.9 (the Board must remand a case for correction of procedural defects).

The Board next observes that the Veteran did not report for a scheduled VA examination in April 2012.  It appears that this notice was sent to an incorrect address of record.  

The question on appeal concerns a technical medical/legal question as to whether the "diagnosis" of metabolic syndrome with insulin resistance qualifies as a disability for VA purposes.  The April 2012 VA examiner indicated that this question could be answered without actual examination of the Veteran.  It was indicated that metabolic syndrome is not considered an actual diagnosis within the medical community, but rather a grouping of risk factors for certain diseases which serve as a "flag" to treating providers to recommend lifestyle modifications. 

Upon review of the examiner opinion and the rationale underlying the "diagnosis" of metabolic syndrome, the Board finds that actual examination of the Veteran is not necessary as current clinical findings would not have a material effect on the technical medical/legal question at hand.  However, on remand, the Veteran is encouraged to identify or submit any treatment records dated since 2007 to determine if he manifests any disease (such as diabetes mellitus as opposed to insulin resistance) which may be subject to service connection.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his currently known address of record (see AOJ address search results conducted on January 30, 2012) and request that he identify all treatment providers, VA and non-VA, who have treated him for his metabolic syndrome since December 2007.  He should also be requested to provide sufficient information and authorization to request any additional evidence pertinent to the claim for service connection for metabolic syndrome.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case which should be sent to his currently known address of record.  See AOJ address search results conducted on January 30, 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

